ORDER

Wilbur and Mary Laulo purchased real estate by general warranty deed in Jefferson County from Walter and Carmen Naes in 1985, subject to certain restrictions and conditions on the use of the property. In 1987, the Naes’ sold adjacent real estate to Mark and Jeannine Leuther, without those restrictions. The Leuthers erected a pole barn in which they store equipment used in the Leuthers’ business. The Laulos sued to enjoin this use of the Leuthers’ property on three grounds: nuisance, violation of zoning ordinances, and a reciprocal negative easement. The trial court found for the Leuthers on all counts and awarded them $500 in attorney fees as a sanction against the Laulos. The Laulos appeal.
We have reviewed the briefs of the parties and the record on appeal. There is substantial evidence in the record to support the trial court’s judgment and we find no error of law. Because an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).